FILED
                            NOT FOR PUBLICATION                             JUL 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-30178

               Plaintiff - Appellee,             D.C. No. 3:10-cr-00332-MA

  v.
                                                 MEMORANDUM *
MIGUEL LOPEZ-RUIZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Oregon
                    Malcolm F. Marsh, District Judge, Presiding

                              Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Miguel Lopez-Ruiz appeals from his guilty-plea conviction and 21-month

sentence for unlawfully re-entering the United States following deportation, in

violation of 8 U.S.C. § 1326 and eluding examination and inspection by

immigration officials, in violation of 8 U.S.C. § 1325(a). Pursuant to Anders v.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
California, 386 U.S. 738 (1967), Lopez-Ruiz’s counsel has filed a brief stating

there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided the appellant with the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

         Counsel’s motion to withdraw is GRANTED.

         AFFIRMED.




                                          2                                    11-30178